Name: Commission Regulation (EEC) No 1160/84 of 27 April 1984 amending Regulation (EEC) No 898/84 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 112/ 11 COMMISSION REGULATION (EEC) No 1160/84 of 27 April 1984 amending Regulation (EEC) No 898/84 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (4) thereof, Whereas Commission Regulation (EEC) No 898/84 (3) laid down rules to indicate in what cases adjustments are applicable ; whereas, in the case of processed cheeses, these specify that positive adjustments shall be applicable only in the case of exports made from 1 3 May 1 984 ; whereas, however, for exports of those products qualifying for a refund fixed by Commission Regulation (EEC) No 887/84 (4), which applied from 2 April 1984, the amount of which is equal to the sum of the refund applicable before 2 April 1984 plus the amount of the adjustment, there is no waiting period until 13 May 1984 ; whereas it should also be made possible for the positive adjustment to be granted without a waiting period in cases where the refund is fixed in advance, provided that proof is given that the processed cheese was manufactured in the new milk year ; Article 1 The first subparagraph of Article 2 (2) of Regulation (EEC) No 898/84 is hereby replaced by the following : '2. However, for products other than those referred to in paragraph 1 (a), where satisfactory evidence is produced to the competent authorities that the product in question was manufactured during the 1984/85 milk year, the positive adjust ­ ment shall be applicable to exports carried out from 8 April 1984.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 90 , 1 . 4 . 1984, p. 10 . (3) OJ No L 91 , 1 . 4 . 1984 , p. 74. (4) OJ No L 91 , 1 . 4. 1984, p. 29 .